Case 1:20-cv-23013-BB Document 10 Entered on FLSD Docket 07/28/2020 Page 1 of 15



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA


      CHLOE TSAKIRIS ALSTON,

           Plaintiff,

      v.                                                Civil Action No. 1:20-cv-23013-BB

      CALCULATOR.COM; UNKNOWN
      REGISTRANT a/k/a RUTH YAKOBZON;
      STANDS4 LTD; and GODADDY.COM, LLC,

           Defendants.


  DEFENDANT STANDS4 LLC’S EXPEDITED MOTION TO DISSOLVE TEMPORARY
       RESTRAINING ORDER AND MEMORANDUM OF LAW IN SUPPORT

           Defendant Stands4 LLC a/k/a Stands4 LTD (“Stands4”) makes this special appearance to

  respectfully move the Court to dissolve the ex parte temporary restraining order issued by this

  Court on July 27, 2020 [ (the “TRO”).1 Plaintiff has failed to meet the procedural and substantive

  requirements to forcefully wrest the calculator.com domain name from a party that purchased it

  for significant value and in good faith, and the Court should dissolve the TRO until the matter is

  fully briefed and Defendant Stands4 has an opportunity to appear and oppose the extreme relief

  Plaintiff is seeking.

           Stands4 makes this Motion on an expedited basis due to Plaintiff’s failure to make any

  effort to provide Stands4 with notice of her motion and the immediate and affirmative relief


  1
         By seeking the to dissolve the TRO, Stands4 does not consent to the jurisdiction of this
  Court. See First Franchise Capital Corp. v. Jack in the Box, Inc., No. 1:17-CV-397, 2017 WL
  3269260, at *6 (S.D. Ohio Aug. 1, 2017) (finding no waiver of personal jurisdiction where raised
  in opposition to TRO); ITL Int'l, Inc. v. Constenla, S.A., No. 1:10CV467 LG-RHW, 2010 WL
  4537931, at *2 (S.D. Miss. Nov. 2, 2010), aff'd, 669 F.3d 493 (5th Cir. 2012) (finding no waiver
  where defendant preserved jurisdictional defense in response to TRO). As set forth below, this
  Court does not have personal jurisdiction over Stands4.
                                                   1
Case 1:20-cv-23013-BB Document 10 Entered on FLSD Docket 07/28/2020 Page 2 of 15



  ordered by the Court. If the Order is not immediately dissolved, Stands4 will have no choice but

  to immediately transfer the calculator.com domain name to Plaintiff or risk having the domain

  name transferred without its consent or control—all without an opportunity to be heard and

  subject to a bond that, by Plaintiff’s own admission, is worth a fraction of a value of the domain

  name. Such an abuse of the legal process would be contrary to the interests of justice and must

  be avoided.

  I.     FACTUAL BACKGROUND

         Stands4 is a leading provider of free online reference and educational resources such as

  Grammar.com, Lyrics.com & Scripts.com — serving millions of unique visitors with genuine

  and useful content through its collaborative network of award-winning reference websites and

  content partners. See Declaration of Yigal Ben Efraim ¶ 3 (July 28, 2020), attached hereto as

  Exhibit A (“Ben Efraim Decl.”). Stands4 has been in the business of developing, operating and

  maintaining premium website brands in the education and reference sectors since 2001. Id. ¶ 4.

  Stands4 has no contact with—and no presence in—the state of Florida. Id. ¶ 5. No representative

  of Stands4 has travelled to the state of Florida, actively conducted business with anyone in

  Florida, or regularly communicated with anyone in Florida. Id. ¶ 6.

         Stands4 purchased the domain name calculator.com on June 12, 2020 from Chloe Alston

  for $180,000.00. Id. ¶ 7. The purchase of calculator.com was conducted by Stands4 from Israel

  through the Dan.com domain name sales platform after the domain name was listed publicly for

  sale via Dan.com. Id. ¶ 8. Prior to purchasing the calculator.com domain name from Chloe

  Alston, Stands4 conducted significant due diligence to confirm that the domain name seller

  identified as Chloe Alston was indeed the lawful owner of the domain name including, without

  limitation, through a thorough review of the email and physical addresses disclosed on the



                                                   2
Case 1:20-cv-23013-BB Document 10 Entered on FLSD Docket 07/28/2020 Page 3 of 15



  current and historical WHOIS records for the domain name and the content on the

  calculator.com website itself and comparison with the information provided by the seller. Id. ¶ 9.

          Dan.com also advised Stands4 that it undertook significant due diligence to confirm that

  the domain name seller identified as Chloe Alston was indeed the lawful owner of the

  calculator.com domain name including, without limitation, review of Chloe Alston’s U.S. issued

  passport, review of a utility bill provided by Chloe Alston, and review of current and historical

  WHOIS records for the domain name to confirm that all data corresponded to the data provided

  by the seller. Id. ¶ 11. Dan.com has advised Stands4 that it is “100% sure that Chloe owned the

  domain at the time of the transaction and that we were dealing with her. She explicitly authorized

  this transaction as well.” Id. ¶ 12.

          After purchasing the calculator.com domain name from Chloe Alston on June 12, 2020,

  Stands4 developed and posted a new website at www.calculator.com including the web’s largest

  resource for calculations and conversions. Id. ¶ 13. Stands4 has spent approximately $50,000.00

  developing and marketing Stands4’s website at www.calculator.com (in addition to the

  $180,000.00 purchase price it paid to Chloe Alston for the domain name). Id. ¶ 14.

          Plaintiff claims that the calculator.com domain name was previously stolen from her in

  2018. See Compl. ¶ 28. Yet, rather than redouble her efforts to secure the domain name based on

  this experience, Plaintiff alleges that she left the false contact information in place in the

  registration record for the domain name, which allowed the same alleged domain name thief to

  purportedly lie in wait for two years before striking again in 2020. See id. ¶ 33.

          Based on Stands4’s extensive pre-purchase diligence, it believes Plaintiff’s lawsuit

  reflects a pre-planned and well-organized fraud attempt by Chloe Alston. See Ben Efraim Decl. ¶

  10.



                                                     3
Case 1:20-cv-23013-BB Document 10 Entered on FLSD Docket 07/28/2020 Page 4 of 15



  II.    PROCEDURAL HISTORY

         On July 21, 2020, Plaintiff filed her verified complaint against www.calculator.com,

  Unknown Registrant A/K/A/ Ruth Yaklobzon, Stands4 LTD, and GoDaddy.com, LLC alleging

  that Defendant Unknown Registrant fraudulently took control of the calculator.com domain

  name from Plaintiff and subsequently transferred the domain name to Stands4. ECF No. 1. The

  Complaint alleges that Defendant Unknown Registrant A/K/A Ruth Yakobzon “is an unknown

  person residing in an unknown location,” Defendant Stands4 LTD “is an entity with principal

  address located in HaMerkaz, Israel,” and Defendant GoDaddy.com, LLC “is a limited liability

  company, duly organized and existing under the laws of Delaware, with its principal office and

  place of business located in Scottsdale, Arizona.” Id. ¶¶ 13-15.

         The day after filing her Complaint, Plaintiff filed an “Expedited Ex Parte Application for

  Entry of Temporary Restraining Order.” ECF No. 5 (“Plaintiff’s Motion”). Plaintiff’s Motion

  requested an order “compelling the Defendants Stands4 LTD and GoDaddy.com, LLC, and all

  others acting in concert with the said Defendants to transfer the Domain Name back to the

  Plaintiff’s account with the Network Solutions registrar.” Plaintiff did not send a copy of

  Plaintiff’s Motion to Stands4 LTD or make any other effort to notify Stands4 LTD of the

  pending action or of Plaintiff’s Motion. See Ben Efraim Decl. ¶ 17.

         On July 27, 2020, the Court granted Plaintiff’s Motion. ECF No. 8.

  III.   PLAINTIFF’S APPLICATION FAILS TO MEET THE REQUIREMENTS OF
         FRCP 65

         Plaintiff’s application violates numerous provisions of Fed. R. Civ. P. 65 and, therefore,

  must be dissolved.

         A.      Plaintiff’s Application Fails to Satisfy the Requirements of Fed. R. Civ. P.
                 65(b)(1)(A).



                                                   4
Case 1:20-cv-23013-BB Document 10 Entered on FLSD Docket 07/28/2020 Page 5 of 15



          Fed. R. Civ. P. 65(b)(1) states two requirements that must be met if a court is to issue an

  ex parte temporary restraining order (“The court may issue a temporary restraining order without

  written or oral notice to the adverse party or its attorney only if . . .”) (emphasis added). First, the

  movant must provide specific facts in an affidavit or a verified complaint that clearly show that

  immediate and irreparable injury, loss, or damage will result to the movant before the adverse

  party can be heard in opposition. See Fed. R. Civ. P. 65(b)(1)(A). Plaintiff’s motion fell woefully

  short of this requirement.

          Plaintiff’s allegations on the issue of irreparable harm were conclusory at best and failed

  to “clearly show” or even allege the threat of any immediate and irreparable injury. Plaintiff’s

  declaration stated that Plaintiff “is suffering, and continues to suffer, irreparable harm by way of

  loss of its website and portal to the world, its monthly revenue and income, its business, its daily

  users and new potential users, its search engine ranking, as well as the substantial loss of the

  value of the Domain Name itself.” The cookie cutter nature of this statement is readily apparent

  from Plaintiff’s failure to even modify the pronouns from “its” to “she,” and from Plaintiff’s

  failure to advise the court that Stands4 has posted an active, sophisticated website at

  www.calculator.com that would be viewed by any independent party as an improvement over the

  site Plaintiff alleges to have previously posted. Furthermore, Plaintiff failed to provide any

  specific facts in support of this claim, relying instead on generalities and unverifiable assertions

  with no supporting evidence—particularly as it relates to the value of the domain name since it

  was acquired by Stands4. And even if Plaintiff’s bare assertions of fact were adequate, she failed

  to explain how the injury upon which her motion was based is irreparable.

          Indeed, the monetary damages that served as the basis for Plaintiff’s request are not, as a

  matter of law, irreparable. An injury can only be considered “irreparable” for the purposes of a



                                                     5
Case 1:20-cv-23013-BB Document 10 Entered on FLSD Docket 07/28/2020 Page 6 of 15



  preliminary injunction if it cannot be “undone through monetary remedies.” Cate v. Oldham, 707

  F.2d 1176, 1189 (11th Cir.1983); see also Hughes Network Systems, Inc. v. InterDigital

  Communications Corp., 17 F.3d 691, 694 (4th Cir. 1994) (“Where the harm suffered by the

  moving party may be compensated by an award of money damages at judgment, courts generally

  have refused to find that harm irreparable.”). The injury that Plaintiff alleged on a conclusory

  basis concerning monthly website revenue and income can be addressed through monetary relief.

  This, standing alone, constitutes grounds to dissolve the TRO. See CitiGroup Glob. Markets, Inc.

  v. Wasser, No. 08-60592-CIV, 2008 WL 11417650, at *2 (S.D. Fla. June 6, 2008) (finding no

  irreparable injury where monetary damages could serve as adequate remedy); Garcia-Lawson v.

  U.S. Auto. Ass'n, No. 08-80901-CIV, 2008 WL 3850681, at *1 (S.D. Fla. Aug. 14, 2008) (same).

         B.      Plaintiff’s Application Fails to Satisfy the Requirements of Fed. R. Civ. P.
                 65(b)(1)(B).

         The second requirement for an ex parte temporary restraining order is that Plaintiff’s

  attorney “certify in writing any efforts made to give notice and the reasons why it should not be

  required.” Fed. R. Civ. P. 65(b)(1)(B). Strict compliance with this requirement is necessary given

  the extraordinary nature of an ex parte temporary restraining order. See Austin v. Altman, 332

  F.2d 273, 275 (2d Cir. 1964) (“[A] district court should scrupulously observe the requirements of

  Rule 65 in the delicate business of granting temporary restraining orders.”).

         The certification provided by Plaintiff’s attorney did not even attempt to describe steps to

  give Stands4 notice of the pending action or of Plaintiff’s Motion. See ECF No. 5 at 18. Rather,

  Plaintiff’s attorney made a generic claim that notice should not be required “because unless a

  temporary restraining order without notice is granted, Defendants can significantly alter the

  status quo before the Court can determine the parties’ respective rights and can take further and




                                                   6
Case 1:20-cv-23013-BB Document 10 Entered on FLSD Docket 07/28/2020 Page 7 of 15



  malicious actions to transfer ownership and registration of the domain name to another account

  with another registrar.” Id.

         Plaintiff’s justification for failing to even attempt to provide notice to Stands4 is

  fundamentally flawed because, as Plaintiff should have known, Stands4 could not have

  transferred the domain name upon receiving notice of Plaintiff’s Motion. First, the domain name

  registration record for the calculator.com domain name included in Plaintiff’s complaint

  demonstrates the domain name is locked and not subject to transfer. See Compl. ¶ 14 (noting the

  domain status of “clientDeleteProhibited” “clientRenewProhibited” “clientTransferProhibited”

  and “clientUpdateProhibited”). Moreover, Congress addressed concerns about the transferability

  of domain names in the Anti-Cybersquatting Consumer Protection Act (“ACPA”), prohibiting

  the domain name registrar, domain name registry, or other domain name authority from

  “transfer[ing], suspend[ing], or otherwise modify[ing] the domain name during the pendency of

  the action, except upon order of the court.” 15 U.S.C. § 1125(d)(2)(D)(i)(II). Accordingly,

  Plaintiff’s failure to even attempt to provide Stands4 with notice of Plaintiff’s Motion is

  inexcusable.

         Furthermore, Plaintiff would not have had any difficulty providing notice to Stands4 had

  it made even a minimal effort to do so. Not only is Stands4 identified as the owner of

  calculator.com in the WHOIS record for the domain name and easily found on Google, but

  Plaintiff would not have needed to look very hard on the website posted by Stands4 at

  www.calculator.com to find Stands4’s name, address, and/or a contact form through which

  Plaintiff could have reached Stands4 had she tried. See Ben Efraim Decl. ¶¶ 15-17. Under these

  circumstances where Stands4 was easily identifiable and contactable, Plaintiff cannot provide a

  legitimate reason why an ex parte action was necessary.



                                                    7
Case 1:20-cv-23013-BB Document 10 Entered on FLSD Docket 07/28/2020 Page 8 of 15



         The requirements of Fed. R. Civ. P. 65(b)(1)(B) are designed to prevent against the very

  gamesmanship that Plaintiff and her counsel have employed. Plaintiff’s failure to comply with its

  notice requirements provide an independent ground to dissolve the TRO.

  IV.    PLAINTIFF IS NOT ENTITLED TO ANY FORM OF INJUNCTIVE RELIEF

         Not only has Plaintiff failed to meet the specific requirements for an ex parte order, but

  she should not be entitled to any injunctive relief in this case. While Stands4 reserves its right to

  brief in full its opposition to Plaintiff’s attempt to move for a preliminary injunction, Stands4

  takes this opportunity to highlight the obvious and substantial deficiencies that preclude Plaintiff

  from obtaining such relief.

         A.      The Court Lacks Jurisdiction to Issue an Injunction Against Stands4.

         As an initial matter, the TRO and any further relief against Stands4 is improper because

  this Court lacks jurisdiction over Stands4. See Posner v. Essex Ins. Co., 178 F.3d 1209, 1214 n.6

  (11th Cir. 1999) (“A court without personal jurisdiction is powerless to take further action.”). A

  plaintiff's complaint must establish a prima facie case of personal jurisdiction over a defendant.

  Diamond Crystal Brands, Inc. v. Food Movers Int'l, Inc., 593 F.3d 1249, 1257 (11th Cir. 2010).

         A federal court sitting in Florida must conduct a two-step inquiry to determine whether it

  has personal jurisdiction over a non-resident defendant. The court must determine “(1) whether

  personal jurisdiction exists over the nonresident defendant...under Florida's long-arm statute, and

  (2) if so, whether that exercise of jurisdiction would violate the Due Process Clause of the

  Fourteenth Amendment to the U.S. Constitution.” Louis Vuitton Malletier, S.A. v. Mosseri, 736

  F.3d 1339, 1350 (11th Cir. 2013). Under Florida's long-arm statute, Fla. Stat. § 48.193, a non-

  resident defendant can be subject to personal jurisdiction in two ways. First, a Florida court can

  exercise general personal jurisdiction (jurisdiction over any claims against a defendant, whether

  or not they involve the defendant's activities in Florida) if the defendant engages in “substantial

                                                    8
Case 1:20-cv-23013-BB Document 10 Entered on FLSD Docket 07/28/2020 Page 9 of 15



  and not isolated activity” in Florida. Schulman v. Inst. for Shipboard Educ., 624 F. App’x 1002,

  1005 (11th Cir. 2015). Second, a Florida court can exercise specific personal jurisdiction

  (jurisdiction over suits that arise out of or relate to a defendant's contacts with Florida) if the

  claim asserted against the defendant arises from the defendant's contacts with Florida, and those

  contacts fall within one of nine statutorily enumerated categories set forth in section

  48.193(1)(a). Id. If the requirements of the long-arm statute are satisfied, then the court must

  determine whether the defendant has established sufficient “minimum contacts” with the State of

  Florida, such that the exercise of jurisdiction over the defendant would not offend “traditional

  notions of fair play and substantial justice.” Int'l Shoe Co. v. State of Wash., Office of

  Unemployment Comp. & Placement, 326 U.S. 310, 316 (1945).

          If the plaintiff makes its prima facie showing of personal jurisdiction, the defendant may

  challenge the allegations of jurisdiction with evidence. See Diamond Crystal Brands, 593 F.3d at

  1257 (11th Cir. 2010). Upon the defendant's submission of jurisdictional evidence, “the burden

  traditionally shifts back to the plaintiff to produce evidence supporting jurisdiction.” Id. (quoting

  United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009)); accord Meier ex rel.

  Meier v. Sun Int'l Hotels, Ltd., 288 F.3d 1264, 1269 (11th Cir. 2002).

          The Court does not have general jurisdiction over Stands4. Only in an “exceptional” case

  will “a corporation’s operations in a forum other than its formal place of incorporation or

  principal place of business” be “so substantial and of such a nature as to render the corporation at

  home in that State.” Daimler AG v. Bauman, 571 U.S. 117, 762 n.19 (2014). Accordingly, “[a]

  foreign corporation cannot be subject to general jurisdiction in a forum unless the corporation's

  activities in the forum closely approximate the activities that ordinarily characterize a




                                                     9
Case 1:20-cv-23013-BB Document 10 Entered on FLSD Docket 07/28/2020 Page 10 of 15



  corporation's place of incorporation or principal place of business.” Carmouche v. Tamborlee

  Mgmt., Inc., 789 F.3d 1201, 1205 (11th Cir. 2015).

         Plaintiff concedes that Stands4 “is an entity with principal address located in HaMerkaz,

  Israel.” Compl. ¶ 14. Stands4 does not have any contact with or presence in Florida, and no

  representative of Stands4 has travelled to the state of Florida, actively conducted business with

  anyone in Florida, or regularly communicated with anyone in Florida. See Ben Efraim Decl. ¶¶

  5-6. Accordingly, the Court lacks general jurisdiction over Stands4. See, e.g., Hard Candy, LLC

  v. Hard Candy Fitness, LLC, Case No. 13-23705-CIV, 2015 WL 3377906, at *18 (S.D. Fla. May

  13, 2015) (finding no general jurisdiction under the Florida long-arm statute where the

  defendants were not incorporated in Florida, were not residents of Florida, did not have a

  principal places of business in Florida, and did not have continuous and systematic contacts with

  Florida).

         Furthermore, the Court does not have specific jurisdiction over Stands4. To establish

  specific jurisdiction, Plaintiff must demonstrate that the contacts giving rise to jurisdiction: (1)

  are related to Plaintiff's cause of action or have given rise to it; (2) the contacts involve Stands4

  purposefully availing itself of the privilege of conducting activities within Florida, thereby

  invoking the benefits and protections of its laws; and (3) that Stands4’s contacts within Florida

  are such that it should reasonably anticipate being haled into court here. See Sculptchair, Inc. v.

  Century Arts, Ltd., 94 F.3d 623, 631 (11th Cir.1996). Plaintiff has not alleged that Stands4 took

  any action in the State of Florida related to or giving rise to Plaintiff’s claims, nor that Stands4

  has purposefully availed itself of the privilege of conducting business in Florida as opposed to

  any other location in the world with access to the Internet.




                                                    10
Case 1:20-cv-23013-BB Document 10 Entered on FLSD Docket 07/28/2020 Page 11 of 15



          In sum, this Court has neither general nor specific jurisdiction over Stands4, and

  therefore it cannot issue injunctive relief compelling Stands4 to take or refrain from any action.

          B.      Plaintiff Cannot Satisfy the Substantive Criteria for Injunctive Relief

          Even if this Court had jurisdiction over Stands4, Plaintiff cannot establish the necessary

  elements to obtain an injunction against Stands4. An injunction, whether permanent or

  preliminary, is “an extraordinary and drastic remedy which should not be granted unless the

  movant clearly carries the burden of persuasion.” Canal Authority of the State of Florida v.

  Callaway, 489 F.2d 567, 573 (5th Cir.1974). To obtain a preliminary injunction, Plaintiff must

  establish: (1) a substantial likelihood that she will prevail on the merits; (2) a substantial threat

  that she will suffer irreparable injury if the injunction is not granted; (3) that the threatened injury

  to Plaintiff outweighs the harm an injunction may cause to Stands4; and (4) that granting the

  injunction will not disserve the public interest. See Church v. City of Huntsville, 30 F.3d 1332,

  1342 (11th Cir. 1994).

          First, Plaintiff does not have a likelihood of success on the merits. In her Motion, Plaintiff

  relies solely on her claim under the ACPA. To prevail on her claim, Plaintiff must prove that: (1)

  Plaintiff has valid trademark rights in “calculator.com”; and (2) Stands4 registers, traffics in, or

  uses the calculator.com domain name with a bad faith intent to profit from Plaintiff’s mark. See

  15 U.S.C. § 1125(d)(1). Assuming for the sake of this motion that Plaintiff has valid common

  law trademark rights in calculator.com, she cannot show that Stands4 registers, traffics in, or

  uses the domain name with a bad faith intent to profit from Plaintiff’s mark. Plaintiff’s argument

  is based on an unsupported assertion that “Stands4 LTD received the transfer of the Domain

  Name in bad faith, knowing that the Defendant Unknown Registrant was not the true owner of

  the Domain Name.” Dkt. No. 5, ¶ 43. This is patently false. Prior to purchasing the

  calculator.com domain name from Chloe Alston, Stands4 conducted significant due diligence to
                                                    11
Case 1:20-cv-23013-BB Document 10 Entered on FLSD Docket 07/28/2020 Page 12 of 15



  confirm that the domain name seller identified as Chloe Alston was indeed the lawful owner of

  the domain name. See Ben Efraim Decl. ¶ 9. The reputable sales platform from which Stands4

  purchased the domain name, Dan.com, also advised Stands4 that it undertook significant due

  diligence to confirm that the domain name seller identified as Chloe Alston was indeed the

  lawful owner of the domain name including, without limitation, review of Chloe Alston’s U.S.

  issued passport, review of a utility bill provided by Chloe Alston, and review of current and

  archived WHOIS records for the domain name to confirm that all data corresponded to the data

  provided by the seller. Id. ¶ 11. Dan.com has advised that it is “100% sure that Chloe owned the

  domain at the time of the transaction and that we were dealing with her. She explicitly authorized

  this transaction as well.” Id. ¶ 12. Not only do the ACPA’s “bad faith factors” under 15 U.S.C. §

  1125(d)(1)(B)(i)(I)-(IX) overwhelmingly demonstrate that Stands4 did not engage in

  cybersquatting, but the Court should determine that Plaintiff cannot state a claim under the

  ACPA due the reasonableness of Stands4’s belief that the use of the domain name was a fair use

  or otherwise lawful. 15 U.S.C. § 1125(d)(1)(B)(ii).

         Second, there is not a substantial threat that Plaintiff will suffer irreparable injury in the

  absence of an injunction. As discussed above in relation to the improper ex parte nature of

  Plaintiff’s motion, the type of injury claimed by Plaintiff can be addressed through monetary

  damages, and therefore is not irreparable. Moreover, although Plaintiff makes generalized claims

  regarding the harm from losing a domain name, Plaintiff alleges that the calculator.com domain

  name was purportedly stolen from her in 2018 and she does not explain specifically how

  Stand4’s control of the domain name will cause her any injury. After purchasing the

  calculator.com domain name from Chloe Alston on June 12, 2020, Stands4 developed and posted

  a new website at www.calculator.com including the web’s largest resource for calculations and



                                                   12
Case 1:20-cv-23013-BB Document 10 Entered on FLSD Docket 07/28/2020 Page 13 of 15



  conversions. See Ben Efraim Decl. ¶ 13. If anything, such use is likely to increase the value of

  the domain name given Stands4’s expertise as leading provider of free online reference &

  educational resources. See id. ¶ 3.

         Third, the harm of an injunction to Stands4 greatly outweighs any potential harm to

  Plaintiff. As a bona fide purchaser of the domain name, the harm to Stands4 would be at least as

  significant as the alleged harm detailed by Plaintiff. Stands4 paid $180,000.00 to purchase the

  domain name and invested an additional $50,000 developing and marketing Stands4’s website at

  www.calculator.com. Id. ¶ 14. Stands4 will lose this investment if the calculator.com domain

  name is transferred aware from Stands4.

         Finally, it would not advance any public interest to forcefully remove property from

  Stands4, which purchased the calculator.com domain name in good faith. The purpose of an

  injunction is to preserve the status quo until the merits of the controversy can be evaluated.

  Northeastern Fla. Chapter of the Ass'n of Gen. Contractors v. City of Jacksonville, 896 F.2d

  1283, 1284 (11th Cir. 1990). Here, the calculator.com domain name has already transferred to

  Stands4, which has expended a substantial sum to purchase, develop, and promote the domain

  name. The domain name is in “locked” status, meaning Stands4 cannot transfer the domain name

  even if it desired to do so, as required by the ACPA during the pendency of litigation.

  Accordingly, the status quo is best preserved by allowing Stands4 to continue operating the

  calculator.com domain name while Plaintiff’s claim against the alleged thief and Stands4, as the

  innocent purchaser of the domain name, remains pending. This is particularly true given the

  indicia that Plaintiff herself might be engaged in fraud related to her claim that the domain name

  was stolen.




                                                   13
Case 1:20-cv-23013-BB Document 10 Entered on FLSD Docket 07/28/2020 Page 14 of 15



          In short, Plaintiff has not and cannot establish any of the prerequisites for the drastic

  relief she is seeking. While Stands4 intends to assert other defenses if needed, it is readily

  apparent that Plaintiff is not entitled to injunctive relief.

                                              CONCLUSION

          Based on the foregoing, Defendant Stands4 LLC respectfully requests that the Court

  dissolve the ex parte temporary restraining order at the earliest possible time, as it deems

  appropriate.


  Dated: July 28, 2020            By:          /s/ Joan Carlos Wizel
                                             Joan Carlos Wizel
                                             Florida Bar No. 37903
                                             LYDECKER DIAZ
                                             1221 Brickell Avenue, 19th Floor
                                             Miami, FL 33131
                                             (305) 416-3180
                                             jcw@lydeckerdiaz.com

                                             David E. Weslow (for pro hac admission)
                                             Ari S. Meltzer (for pro hac admission)
                                             WILEY REIN LLP
                                             1776 K St. NW
                                             Washington, DC 20006
                                             (202) 719-7000
                                             dweslow@wiley.law
                                             ameltzer@wiley.law

                                             Counsel for Defendant Stands4 LLC




                                                     14
Case 1:20-cv-23013-BB Document 10 Entered on FLSD Docket 07/28/2020 Page 15 of 15



                                   CERTIFICATE OF SERVICE

         I, Joan Carlos Wizel, hereby certify that on July 28, 2020, I electronically filed the

  foregoing by using the CM/ECF system. I also certify that a true and correct copy of the foregoing

  was served this day via transmission of Notices of Electronic Filing generated by CM/ECF on all

  counsel or parties of record registered therewith.



                                By:        /s/ Joan Carlos Wizel
                                          Joan Carlos Wizel
                                          Florida Bar No. 37903




                                                  15
